Citation Nr: 0001715	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  98-20 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation greater than 20 percent for disc 
disease at C6-7 with mild scoliosis of the thoracic spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 


INTRODUCTION

The veteran had active duty in the Army from November 1971 to 
July 1974 and from August 1983 to August 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision of the Department of 
Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO).  
In that decision the RO continued a disability rating of 10 
percent for disc disease at C6-7 with mild scoliosis of the 
thoracic spine.  The veteran perfected an appeal of the April 
1998 decision.

The Board notes that in a June 1999 rating action, the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO) increased the disability evaluation of the 
veteran's disc disease at C6-7 with mild scoliosis of the 
thoracic spine from a 10 percent rating to a 20 percent 
rating.  

The current award is less than the maximum evaluation 
available and consequently the issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.  

2.  Disc disease at C6-7 with mild scoliosis of the thoracic 
spine is manifested by no more than moderate intervertebral 
disc syndrome symptomatology.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
disc disease at C6-7 with mild scoliosis of the thoracic 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records indicate that in April 
1989, the veteran was treated for complaints of upper back 
pain.  The veteran reported that she developed this pain 
after moving heavy generator equipment.  According to service 
medical records, there was no direct trauma and there was 
pain without radiation.  The examiner concluded that the 
veteran had back strain.  

During a February 1990 VA examination, the veteran reported 
that while in service she lifted a 250 pound heavy machine 
motor that resulted in a wrenching, pulling, tearing, or 
straining feeling in the base of her posterior neck and the 
upper part of her back.  The VA examiner noted that the 
veteran had a physical limitation because of her lower 
cervical and upper thoracic back.

Upon physical examination, range of motion of the cervical 
spine was forward flexion of 45 degrees, extension backwards 
of 30 degrees, lateral flexion of 30 degrees, and rotation of 
30 degrees.  There was no tenderness on pressure, no spasm of 
the cervical paravertebral muscle, and no pain on pressure of 
the cervical spine.  There was pain on pressure in the 
paravertebral muscles just to the right of the one, two, and 
three thoracic vertebrae, but there was no spasm.  There was 
no malalignment of the cervical or thoracic spine, no 
atrophy, weakness, fasciculations or sensory loss.  There was 
good motor function and a good range of motion of the 
veteran's shoulders, elbows, wrists, and fingers.  The 
veteran was diagnosed with degenerative disc disease at C6-7.  

In August 1990, the veteran was granted service connection at 
ten percent for disc disease at C6-7 with mild scoliosis of 
the thoracic spine.  

In November 1990 the veteran was treated by a private 
physician for complaints of back pain.  Upon examination, 
there was pain on rotation of the neck more than 45 degrees 
to either side and the neck could be flexed fully.  The 
veteran complained of pain on extension of more than 40 
degrees.  The pain ran along the dorsal scapular nerve and 
was maximal of the spinous process of C-7 and T-1.  Her 
reflexes and motor sensation were normal.  The veteran had 
diffuse tenderness over the thoracic spine.  Her reflexes in 
both lower extremities were active and equal.  Negative 
straight leg raise was to 90 degrees.  

An X-ray report of the cervical spine revealed severe 
degenerative disc disease between C-6 and C-7.  An X-ray 
report of the thoracic spine made standing shows no scoliosis 
and no arthritic change in the thoracic spine.  The veteran 
was diagnosed with degenerative disc disease of the cervical 
spine.  

Private and VA medical records reflect occasional treatment 
for cervical degenerative disc disease from 1991 to 1993.  

A December 1997 private medical report indicated that the 
veteran had complaints of neck pain and interscapular pain.  
The private physician noted pain in the scapula with no 
radiation into the upper extremities and there was no 
numbness or tingling into the upper extremities.  The veteran 
had deep tendon reflexes at 1+ and symmetrical bilaterally in 
the upper extremities.  The private physician also noted that 
the veteran had good strength, no weakness, good motion in 
her neck but pain at the extremes.  An X-ray report showed 
fairly dramatic degenerative disc disease at C5-C6, C6-C7

During a February 1998 VA examination, the veteran complained 
of pain on rotation of her head.  Upon examination, rotation 
of the cervical spine was limited by muscle tightness and 
increasing pain on the extremes of rotation.  The veteran was 
unable to perform full range of left and right rotation to 90 
degrees to left and 90 degrees to right.  She had no 
limitations of extension and flexion of the head.  It was 
also noted that these deficits in rotation in the neck were 
also associated with occasional tingling and numbness in her 
hands, but this was very infrequent and usually resolved 
spontaneously.  

Upon examination of the neck, the veteran had a full range of 
motion in flexion and extension of her neck as well as left 
and right rotation.  The veteran did report discomfort with 
maximum left and right rotation of her cervical spine.  There 
were no other neurological deficits.  Deep tendon reflexes 
were 2+ and there was no evidence of sensory loss in her 
other arm or hand.  There was some tightness of the muscles 
of the sternocleidomastid group during left and right 
rotation of the neck.  There was no atrophy involving the 
muscles of the neck.  Examination of the thoracic spine 
revealed mild levoscoliosis with no other muscular asymmetry 
or muscle atrophy of the back.  The diagnosis was mild 
cervical disease with limited range of motion secondary to 
pain and mild scoliosis.  A thoracic X-ray report showed mild 
thoracic scoliosis.  

In an April 1998 rating decision, the RO continued the 
disability as 10 percent disabling.  

A July 1998 private medical report showed that the veteran 
had a flare-up of her neck problem with pain into the left 
side of her neck all the way into the left upper extremity, 
down into all of the fingers with numbness in this area.  
According to the private physician, the veteran had been 
suffering from this flare-up for about four weeks.  During 
this flare-up, the veteran continued to work as a boiler 
operator where she did a lot of shoveling.  The veteran also 
reported that her neck pain often bothers her while she is 
asleep.

Upon physical examination, deep tendon reflexes were at 1+ 
and symmetrical in her upper extremities.  The veteran had 
good strength and no weakness.  She could touch her chin to 
her chest just beyond a neutral position in extension.  She 
had 30 degrees of lateral rotation and lateral flexion.  The 
veteran's private physician concluded that she was suffering 
from a flare-up of the degenerative disc disease and there 
were no definite neurological changes.  

In December 1998, the veteran stated that the VA physician 
misstated what she told him during her February 1998 
examination.  She explained that she told him that she was 
suffering from occasional tingling and numbness in her hands 
and legs and that at times this has caused her to fall when 
walking.  She further stated that her problem has nothing to 
do with head rotation, however, when she rotates her head 
there is an extreme crackling noise.  According to her, she 
has frequent muscle spasms in her legs and she does not have 
a full range of motion because she has pain when raising her 
left arm.  The veteran also stated that because her legs have 
gone numb, she has fallen and hurt her wrist.  She complained 
that she is constantly in pain and that there is no relief at 
anytime without the use of medication.  

During a February 1999 VA examination, the veteran stated 
that she injured her upper back while in service in 1983 and 
1984.  Since that time she has continued to have neck and 
upper back pain.  She reported that over the last eight years 
her symptoms have not improved and she has had physical 
therapy for her cervical and thoracic spine, she has 
completed home exercises and taken inflammatory agents.  

The veteran further reported to the VA physician that the 
pain in her neck and upper back appear to radiate to both 
upper and lower extremities causing numbness and tingling of 
the finger tips, specifically all five finger tips of both 
hands and weakness and occasional giving out of both lower 
extremities.  She stated that two to three times per day she 
has sudden episodic weakness, giving out of both lower 
extremities, and she often has to hold on to supporting 
structures to prevent herself from falling.  The veteran also 
reported that she is employed as a boiler operator and this 
is a job which requires considerable physical activity.

Upon physical examination, the veteran's cervical spine 
revealed tenderness in the paravertebral muscles of the 
cervical area slightly more severe on the left than on the 
right with discomfort on performing a full range of motion of 
the cervical vertebral segments.  She had forward flexion of 
90 degrees, hyperextension of 25 degrees, lateral bending of 
30 degrees and 50 degrees of rotation of the cervical spine 
to the right and left.  This was done with apparent 
discomfort.

Examination of the thoracic spine revealed a full range of 
motion with very slight discomfort.  Examination of her upper 
extremities were entirely within normal limits.  She had 
symmetrical deep tendon reflexes in her upper extremities.  
Examination of her cervical spine revealed narrowing of the 
C6-7 disc space.  The veteran has a very slight narrowing of 
the vertebral foramen at C6-7.  She has degenerative disc 
disease of the cervical spine, C6-7 with radiculitis.  It was 
also noted that the veteran has degenerative disc disease of 
her cervical spine and that the mild and somewhat vague 
neurologic symptoms which she complained of in her 
extremities could very well emanate from the degenerative 
disc disease in her cervical spine.  

An April 1999 neurology examination showed complaints of neck 
pain radiating to both shoulders and numbness, tingling of 
both hands, left greater than the right.  On examination 
there was no motor deficit and there was decreased sensation 
to pin over the C-6 distribution.  There were brisk tendon 
reflexes and examination was normal as to gait and station, 
heel and toe walk, cerebellar, plantar reflexes, and spine.  
There was no edema and no atrophy of extremities.

In a June 1999 decision, the rating was increased from 10 
percent to 20 percent.  

During a November 1999 travel board hearing, the veteran 
stated that when she rotates her neck there is a crackling 
and clicking in the neck.  She also stated that when rotating 
her neck she experiences tingling and numbness.  The veteran 
further complained that it is difficult for her to walk for 
long periods of time, squatting is painful, and that after 
standing for approximately 10 to 15 minutes she has to rest.  
The veteran also discussed her work as a boiler operator and 
how once she lost her grip and dropped a smoldering iron onto 
herself.  She further stated that while she is working, she 
is concerned about her safety and the safety of others.  

The veteran also stated that she does not sleep very well and 
to alleviate pain she sleeps with a board underneath her 
mattress and she uses a special pillow to support her neck.  
She also stated that when she gets tired, she has muscle 
spasms in the back of her leg and muscle spasms are the 
primary cause of her inability to sleep.  She also complained 
of muscle spasms and tingling in her neck at night.  Within 
an eight hour period, the veteran stated that she only gets 
about three hours of sleep a night.  The veteran further 
stated that the main problem she has with her cervical spine 
disability is numbness in her legs. 


II. Laws and Regulations

The veteran's increased rating claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on the veteran's 
contention regarding the increased severity of her service-
connected disc disease at C6-7 with mild scoliosis of the 
thoracic spine.  See Jones v. Brown, 7 Vet. App. 134 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.

The Ratings Schedule provides ratings for limitation of 
motion of the cervical spine when the disorder is shown to be 
slight (zero percent); moderate (20 percent), or severe (30 
percent).  See 38 C.F.R. § 4.71, Diagnostic Code 5290 (1999).  

Diagnostic Code 5293 for intervertebral disc syndrome 
provides a 60 percent evaluation if the symptoms are 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of the diseased disc, with little 
intermittent relief.  A 40 percent evaluation applies if 
symptoms are severe, with recurring attacks and intermittent 
relief.  A 20 percent evaluation applies if the symptoms are 
moderate, with recurring attacks.  38 C.F.R. § 4.71a.

III. Analysis 

After careful review of the veteran's contentions and the 
evidence of record, the Board is unable to find that an 
increased rating is merited for the veteran's disc disease at 
C6-7 with mild scoliosis of the thoracic spine.

As noted above severe intervertebral disc syndrome is 
evidenced by severe symptomatology with recurrent attacks and 
little intermittent relief.  During several VA and private 
medical examinations, the veteran has constantly complained 
of neck and upper back pain that radiates to both her upper 
and lower extremities causing numbness and tingling of the 
fingertips and weakness and giving out of both lower 
extremities.  She has also complained of tingling in her 
neck, muscle spasms and numbness in her limbs while working 
and at night when sleeping, difficulty in walking for long 
periods of time, and pain when squatting.  

However, despite numerous subjective complaints, VA and 
private medical examinations from February 1990 to July 1998 
did not show any demonstrable muscle spasm in the upper or 
lower extremities, reflexes and motor sensation were normal, 
there was no malalignment of the cervical or thoracic spine, 
no muscle atrophy in the neck or back, no weakness, no 
fasciculations, and no sensory loss.  During a December 1997 
private examination, the veteran had good strength, no 
weaknesses and good motion in her neck but pain at the 
extremes.  A February 1998 VA examination revealed a 
diagnosis of mild cervical disease with limited range of 
motion secondary to pain and mild scoliosis.  A July 1998 
private medical report showed a flare-up of the veteran's 
degenerative disc disease but with no definite neurological 
changes.  

A more recent February 1999 VA examination indicated that the 
veteran has a full range of motion of the thoracic spine with 
very slight discomfort, and she has tenderness in both 
trapezius muscles, left slightly greater than right, but no 
muscle spasm.  The veteran's upper extremities are entirely 
within normal limits.  She has symmetrical deep tendon 
reflexes in the upper extremities.  The veteran does have 
degenerative disc disease of the cervical spine, C6-7 with 
radiculitis.  It was noted that the mild neurologic symptoms 
that she complains of could possibly emanate from the 
degenerative disc disease.  Although, the veteran has many 
subjective complaints about the severity of her pain, on 
physical examination her symptoms do not equate to or 
approximate severe symptomatology with recurrent attacks and 
little intermittent relief required for an increased 
evaluation under severe intervertebral disc syndrome.  
38 C.F.R. § 4.71a, Code 5293.  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  See Spurge v. Brown, 10 Vet. App. 194 (1997).  
With the exception of pain, tingling, and numbness, the 
evidence shows that there are no other functional limitations 
resulting from veteran's disc disease at C6-7 with associated 
mild scoliosis of the thoracic spine.  Her motion in the 
cervical spine is quite good.  In light of the absence of 
severe limitation of motion, a higher rating under Diagnostic 
Code 5290 is not warranted.  The Board finds that the 
functional limitations imposed by veteran's disc disease at 
C6-7 with mild scoliosis of the thoracic spine are 
appropriately compensated by the 20 percent rating that has 
been assigned under Diagnostic Code 5293. 

The Board has determined, therefore, that the preponderance 
of the evidence is against the claim of entitlement to a 
disability rating in excess of 20 percent for disc disease at 
C6-7 with mild scoliosis.  


ORDER

The claim of entitlement to an evaluation greater than 20 
percent for disc disease at C6-7 with mild scoliosis is 
denied.




	_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

 

